Citation Nr: 0334206	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  94-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a neck disability, 
claimed as a pinched nerve.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to August 
1972.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

By decision dated June 5, 2000, the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(the Court), which, upon a motion by the Secretary of 
Veterans Affairs, vacated the Board's decision and remanded 
the matter to the Board for further proceedings, to include 
consideration of the applicability of the Veterans Claims 
Assistance Act of 2000.  

In May 2002, the Board remanded the veteran's appeal to the 
RO in order to consider newly submitted medical evidence and 
for the issuance of a supplemental statement of the case 
(SSOC).  The SSOC was issued in May 2003, and the veteran's 
appeal has been returned to the Board.

Other issues

In addition to the matter of the veteran's entitlement to 
service connection for a neck disability, the Board's June 
2000 decision addressed four other issues: entitlement to 
service connection for sinusitis, a deviated nasal septum, 
loss of peripheral vision of the left eye and photophobia.  
All claims were denied.  All five issues were appealed to and 
remanded by the Court in January 2001.  The Board's May 2002 
decision denied the other four issues.  Thus, the only issue 
remaining for the Board's consideration is the issue of the 
veteran's entitlement to service connection for a neck 
disability.  

In September 2003, the veteran, through his Congressman, 
submitted documents which the Board construes as a claim of 
entitlement to an increased rating for Guillian-Barre 
Syndrome with headaches and facial weakness.  Because that 
claim has not been adjudicated by the RO, the Board is 
without jurisdiction to consider it, and it is referred to 
the RO for appropriate action.  


REMAND

As noted in the Introduction, in  September 2003 additional 
medical records were submitted directly to the Board.  Under 
the provisions of 38 C.F.R. § 20.1304(c) (2003), pertinent 
evidence submitted on appeal must be initially reviewed by 
the RO unless a valid waiver of consideration has been 
received.  See also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.)
No such waiver was received in this instance.  Accordingly, 
to accord due process to the veteran this matter requires 
remand.  See 38 C.F.R. § 19.9 (2003).  

In addition, the record shows that the RO furnished the 
veteran a letter in July 2003 advising him of the provisions 
relating to the VCAA, to include advising him that he could 
provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who had 
treated him for the disability at issue herein.  He was 
informed as well that he could provide VA authorization to 
obtain any private medical records by completing the 
appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.  The July 2003 letter requested a 
response within 30 days.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the Federal Circuit invalidated the 30 day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The United States Court of Appeals for 
the Federal Circuit found that the 30 day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Although the July 2003 letter advised 
the veteran that he had up to a year from the date of the 
letter to send the requested information, the Veterans 
Benefits Administration (VBA) should take this opportunity to 
ask the veteran whether he wishes to waive the remainder of 
the one-year period for responding to the July 2003 VCAA 
notice.  The Board is aware that in a June 2003 statement the 
veteran's representative stated that the veteran had no 
additional evidence to submit; however, as noted above, 
additional evidence was received at the Board in September 
2003.  If the veteran wishes to waive the remainder of the 
one-year period for submitting additional evidence he should 
state so in writing.  

Accordingly, this case is REMANDED to VBA for the following 
action:

1.  VBA should ask the veteran to respond 
in writing as to whether he wishes to 
waive the remainder of the one-year 
period for responding to the July 2003 
VCAA notice.  Any written response 
received should be associated with the 
claims file. 

2.  Thereafter, the claim should be 
readjudicated, to include consideration 
of all recently submitted evidence.  If 
the outcome is unfavorable to the 
veteran, the case should be returned to 
the Board for further appellate review, 
after all appropriate due process 
considerations have been satisfied.  

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




